Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 18, 2009 Item 3 News Release The news release dated February 18, 2009 was disseminated through Marketwire’s Canadian and US Timely Disclosure Network. Item 4 Summary of Material Change Silver Standard Resources Inc. announces that the Pirquitas mine project is on schedule to commence concentrate production in the first quarter of 2009.In addition, the estimated cost to complete the construction of the Pirquitas mine project has increased to US$230 million or 5% over the 2007 estimate. Paul MacRae, Silver Standard Resources Inc., is the Qualified Person responsible for the technical information contained in the attached news release. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 18, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 18th day of February, 2009 February 18, 2009 News Release 09-04 SILVER
